FILED
                           NOT FOR PUBLICATION                                APR 10 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10665

              Plaintiff - Appellee,              D.C. No. 4:08-cr-00283-CKJ-
                                                 DTF-1
  v.

MANUEL CORNEJO-RODRIGUEZ,                        MEMORANDUM*
a.k.a. MANUEL RODRIGUEZ-
CORNEJO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted April 8, 2014**
                             San Francisco, California

Before: BENAVIDES,*** TALLMAN, and CLIFTON, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
United States Court of Appeals for the Fifth Circuit, sitting by designation.
      Manuel Cornejo-Rodriguez (“Rodriguez”) appeals from the judgment

revoking his supervised release and the sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez’s counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant the opportunity to file a pro

se supplemental brief. No pro se supplemental brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80–81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2